Order of the County Court of Suffolk County, denying defendant’s motion to vacate Ms default and to permit him to appear and answer, reversed on the facts, without costs, and motion granted, upon condition that defendant, witMn ten days from the entry of the order hereon, pay twenty dollars costs to plaintiff’s attorney; defendant’s answer to be served within ten days after payment of costs as herein provided. Otherwise, order affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., coneur-